69 F.3d 553
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re John R. DONAHUE
No. 95-1543.
United States Court of Appeals, Federal Circuit.
Oct. 3, 1995.

Appeal from a decision of the Board of Patent Appeals and Interferences dated June 29, 1995.
PTO
REMANDED.

ORDER

1
Upon consideration of the unopposed motion of the appellant to remand the appeal to the Patent and Trademark Office,


2
IT IS ORDERED THAT the captioned appeal is remanded to the Patent and Trademark Office for consideration of U.S. Patent No. 1,677,337 to Thomas E. Grove, which was cited in footnote 3 of the Board's decision, for consideration of the U.S. Patent No. 5,411,514 to Joseph Fucci et al., and for consideration of any other appropriate matters.